Citation Nr: 0824130	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-41 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a testicle disorder, 
including gonad hypopituitarism. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


REPRESENTATION

Appellant represented by:  Disabled American Veterans





INTRODUCTION

The appellant had active duty for training (ACDUTRA) service 
from January 1967 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in a July 2007 
remand for additional development. Such development has been 
completed, and the case is ready for appellate review. 

By way of May 2008 correspondence, the appellant expressed a 
desire to have an attorney represent him, but did not state 
his new representation. Since the appellant has not appointed 
new representation and has not expressed an intent to proceed 
unrepresented, the Board does not recognize this 
correspondence as a revocation of representation by the 
Disabled American Veterans (DAV). DAV remains the current 
representative for the appellant. 


FINDING OF FACT

A gonad hypopituitarism condition was neither incurred, nor 
aggravated during active duty for training and is not 
otherwise linked to such service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a gonad hypopituitarism condition are not met.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6, 3.159, 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the appellant dated in May 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence he 
was expected to provide; and (4) requesting the appellant 
provide any evidence in his possession that pertains to his 
claim. The appellant has not received notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). However, the denial of the claim in the instant 
decision makes the timing error non-prejudicial.  

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. Service medical 
records, VA treatment records, and private medical records 
are associated with the claims file. Pursuant to the July 
2007 Board remand, the RO/AMC obtained the appellant's social 
security disability records and contacted private healthcare 
providers that he listed as providing treatment for his gonad 
hypopituitarism condition.  

The appellant has not been afforded a VA examination. In this 
instance, the Board finds that a VA examination is not 
necessary since there is no credible evidence that the 
appellant experienced an injury or aggravation of a 
preexisting condition during active service. A VA examination 
would not change this fact.  

The appellant and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analysis

The appellant alleges that his gonad hypopituitarism 
condition started during his active duty for training 
(ACDUTRA) service. The medical evidence show that the 
appellant's condition existed prior to ACDUTRA service and 
was not aggravated during such service. Thus, the claim will 
be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service. 38 C.F.R. § 3.304(b). A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).

The appellant alleges that his gonad hypopituitarism 
condition started during his active duty for training service 
(ACDUTRA). In this regard, the Board notes that only 
"veterans" are entitled to VA compensation under 38 U.S.C.A. 
§§ 1110 and 1131.

To establish status as a "veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995). The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (e.g., the veteran's period of active duty 
in the Army) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty for training is generally duty (other than 
full-time duty) prescribed for Reserves or duty performed by 
a member of the National Guard of any state (other than full-
time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 
Annual training is an example of active duty for training, 
while weekend drills are inactive duty.  Presumptive periods 
do not apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The appellant contends that during his ACDUTRA service (i.e. 
basic training) he experienced a sharp pain in his groin area 
while performing push-ups. The next morning he noticed his 
groin area was swollen and reported to the infirmary for 
medical evaluation. He reported being hospitalized for 
several weeks before receiving a medical discharge.  

The appellant's entrance examination, dated February 1967 
shows that upon clinical evaluation his genitourinary system 
was found to be normal. However, the appellant did report 
having experienced frequent or painful urination. Service 
medical records, dated February 1967, shows that he visited 
the emergency room and was found to have atrophic testicles. 
He reported that he was sought treatment from a private 
physician prior to active service and underwent hormone 
treatment. About a month later, the appellant was thought to 
have a hernia. Hormone tests were conducted, which later 
returned low. Service medical records, dated March 1967, show 
that the appellant reported experiencing groin pain for the 
past two years and undergoing hormone treatment. The 
physician thought the appellant may have hypogonadism. He 
recommended surgery and additional hormone treatment. In July 
1967, the appellant received a medical discharge from his 
reserve service due to physical disqualification that was not 
incident to his reserve service. 

There are several private medical records and VA treatment 
records associated with the record, but none of these records 
show treatment for gonad hypopituitarism or any related 
condition.  

The Board finds that the evidence does not show that the 
veteran experienced an in-service injury, event, or disease 
during his brief ACDUTRA service that aggravated his 
preexisting gonad hypopituitarism condition. The appellant 
states that his condition began during push-ups when he felt 
a sharp pain in his groin. However, service medical records 
from February 1967 and March 1967, show that the appellant 
reported receiving hormone treatments and experiencing groin 
pain, both prior to ACDUTRA service. Because these statements 
were made in the course of medical treatment, they are highly 
probative of the appellant's medical condition. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision). Thus, the Board does not find that the 
appellant's allegation that he injured his groin during 
ACDUTRA service credible and finds that his gonad 
hypopituitarism condition preexisted ACDUTRA service. There 
is no evidence that any event, injury, or disease during his 
brief ACDUTRA service resulted in any increased disability in 
his preexisting condition. Without evidence of an event, 
injury, or disease during ACDUTRA service that may be related 
to an increased severity in the appellant's gonad 
hypopituitarism condition, service connection cannot be 
established. 









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a testicle disorder, including gonad 
hypopituitarism is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


